Case 1:08-cr-00240-BMC Document 2072 Filed 06/06/19 Page 1 of 1 PageID #: 20750

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
 SLR:LDM:CSK                                         271 Cadman Plaza East
 F. #2008R00530                                      Brooklyn, New York 11201



                                                     June 6, 2019
 By ECF
 Honorable Brian M. Cogan
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                Re:    United States v. Dino Saracino
                       Criminal Docket No. 06-240 (S-6) (BMC)

 Dear Judge Cogan:

               The United States respectfully submits for the Court’s approval the enclosed
 proposed Final Order of Forfeiture as to Substitute Assets (“Substitute Assets FOF”) against
 the defendant, Dino Saracino, pursuant to Rule 32.2(b) of the Federal Rules of Criminal
 Procedure, 18 U.S.C. § 19633(m) and 21 U.S.C. § 853(p).

                 Pursuant to the terms of the Preliminary Order of Forfeiture as to Substitute
 Assets (“Substitute Assets POF”) entered on or about January 4, 2019, forfeiting all right,
 title and interest in certain Seized Property, the United States was directed to judicially seize
 and commence publication. (Docket No. 2070). Publication was completed on April 19,
 2019. (Docket No. 2071). No third party claims have been filed and, now that the claim
 period has expired, the government respectfully requests that the Substitute Assets FOF be
 entered.

                Thank you for Your Honor’s consideration of this submission.

                                                     Respectfully submitted,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                              By:     /s/ Claire S. Kedeshian
                                                     Claire S. Kedeshian
                                                     Assistant U.S. Attorney
                                                     (718) 254-6051
